TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00358-CR


Judy Turner Walker, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 49883, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	In late 1999, appellant Judy Turner Walker pled guilty to the charge of aggravated
assault with a deadly weapon (repeat offender) in exchange for deferred adjudication with ten years
community supervision.  In March 2008, the State filed a motion to adjudicate Walker's guilt,
alleging that she had violated the terms of her community supervision.  The trial court held a hearing
on the State's motion, and Walker admitted that the State's allegations were true.  The court
adjudicated Walker guilty of the underlying assault charge and sentenced her to fifteen years
imprisonment.  Walker appeals, complaining in one issue that the adjudication proceeding violated
her due process rights.  We affirm the trial court's judgment.
	At the hearing, the trial court accepted Walker's plea of true to the State's allegations
that she had violated the terms of her community supervision and found that she had violated her
probation.  It then said, "Having found that's the case, the next thing to do is to consider your
punishment issues."  Walker did not object.  The State called Walker's community supervision
officer to testify about her behavior, and Walker testified on her own behalf, asking the trial court
to give her one more chance.  At the conclusion of the hearing, the trial court said, "Ms. Walker,
based on your plea of 'true' and based on your stipulation, I'll find it is true that you did violate your
probation.  And having found that you violated your probation, . . . I'm going to find you guilty of
the underlying felony offense."  The court then sentenced her to fifteen years in prison.
		Walker complains that "the Court did not adjudicate guilt.  The Court
accepted [Walker]'s plea of true; however, the Court did not find [Walker] guilty during the
adjudication phase of the hearing," instead waiting until after sentencing to make that
pronouncement.  She cites to Issa v. State as supporting authority, arguing that when a defendant is
convicted and sentenced "in one continuous statement, the defendant had no opportunity to object
and therefore did not waive error."  See 826 S.W.2d 159, 161 (Tex. Crim. App. 1992) ("when a trial
court finds that an accused has committed a violation as alleged by the State and adjudicates a
previously deferred finding of guilt, the court must then conduct a second phase to determine
punishment").  She also cites to article 42.12 of the code of criminal procedure, which provides that
if a defendant violates her community supervision, she is "entitled to a hearing limited to the
determination by the court of whether it proceeds with an adjudication of guilt on the original
charge."  Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2008).  "After an adjudication
of guilt, all proceedings, including assessment of punishment [and] pronouncement of sentence, . . .
continue as if the adjudication of guilt had not been deferred."  Id.
	In Issa, the trial court heard evidence on the State's motion to adjudicate and in one
proclamation, revoked the defendant's probation, adjudicated his guilt of the underlying offense, and
sentenced him to ten years in prison. 826 S.W.2d at 160.  The court did not allow the defendant an
opportunity to present evidence relevant to sentencing.  Id.  In this case, however, the trial court
accepted Walker's plea of true to the allegations and said it was going to proceed to the punishment
phase.  See Euler v. State, 218 S.W.3d 88, 92 (Tex. Crim. App. 2007) (no right to separate
punishment hearing).  The only thing the trial court did not do is say the words, "I adjudicate you
guilty of the underlying offense of aggravated assault."  Thus, there was no Issa error.  See id. at 161.
	Instead, Walker "not only had the opportunity to, but did present punishment
evidence. [Walker] testified in [her] own behalf in regard to punishment, urging the trial court to
continue [her] probation . . . .  It is immaterial that the opportunity to present evidence came before
the actual words of adjudication."  Pearson v. State, 994 S.W.2d 176, 179 (Tex. Crim. App. 1999);
see also Euler, 218 S.W.3d at 91-92 (no error to hear evidence on State's motion to revoke,
including evidence relevant to punishment, and then revoke probation, adjudicate guilt, and
immediately assess punishment).  We overrule Walker's sole issue on appeal and affirm the
trial court's judgment.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   December 31, 2008
Do Not Publish